Order entered August 4, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01684-CV

            GLYNNWOOD BOWMAN, INDIVIDUALLY, ET AL., Appellants

                                               V.

 THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. F/K/A THE BANK
OF NEW YORK TRUST COMPANY, N.A. AS SUCCESSOR TO JP MORGAN CHASE
          BANK, N.A. AS TRUSTEE FOR RAMP 2006RS4, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01134

                                              ORDER
       We GRANT the July 30, 2014 motion of Vielica Dobbins, Official Court Reporter for

the 134th Judicial District Court of Dallas County, Texas, seeking permission to file a corrected

version of volume two of the reporter’s record. We STRIKE volume two of the reporter’s

record that was filed on July 2, 2014. The corrected volume two of the reporter’s record filed on

July 30, 2014 is properly before the Court.


                                                       /s/   ADA BROWN
                                                             JUSTICE